DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on February 7, 2022 have been received and entered. Claims 1-26, 28, 30-35, 37, 40-41 and 43 have been canceled, while claims 27, 29, 36, 38-39, 42 have been amended. Claims 44 and 45 are newly added. Claims 22, 29, 36, 38-39, 42, 44 and 45 are under consideration. 

Priority
This application is a continuation of application 14/112,802 filed on 10/18/2013 that is a 371 of PCT/US12/34355 filed on 04/20/2012, which claims priority from US provisional application 61/607,196 filed on 03/06/2012 that claims priority from application no 61/477,454 filed on 04/20/2011. Upon review of the disclosure of the prior-filed application, ‘454 fails to provide descriptive support for instant claims 44-45. Claims 44-45 are not enabled in application ‘454 from which applicant is claiming benefit of priority. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 44-45 of the instant application. Therefore, the effective filing date for claims 44-45 is 03/06/2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 22-23, 27, 29, 31-39, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the specification fails to provide an enablement for the full scope of the claimed invention. Applicant’s amendments to the claims limiting the scope of the claims to AAV9 and intra-nasal administration route obviates the basis of the rejection. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.


Maintained & New -Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 29, 36, 38-39, 42 remain rejected and  44- 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanzavecchia (WO 2010/010466, 1/28/2010, IDS), Du et al (J Immunol 2008; 180:948-956)/Laube (Respir Care 2005;50(9):1161–1174) Fang et al (Molecular Ther., 2007, 1153-1159, IDS), Clackson et al (WO/1996/041865, 06/07/1996, IDS) and  Limberis et al (PNAS, 2006, 103, 12993-12998, IDS). 
Claim 36 is directed to a regimen for an influenza, said regimen comprising: (a) intranasally administering a composition comprising an effective amount of an AAV viral vector comprising a nucleic acid sequence encoding an anti-influenza neutralizing antibody operably linked to expression control sequences comprising a rapamycin- inducible regulatable promoter, and wherein the AAV viral vector comprises a capsid which transduces nasal epithelial cells, and (b) intranasally delivering the small molecule compound. Claims are interpreted to the regimen of intranasally administering the composition of the invention and intranasally delivering the small molecule compound. There is no requirement of the regimen to express therapeutic levels of an anti-influenza antibody construct in nasal epithelial cells.
With respect to claims 22, 32-35, 36, 42, Lanzavecchia teaches passive immunization  composition comprising nucleic acid (typically DNA) that encodes the monoclonal antibody (or active fragment thereof) to a subject, such that the nucleic acid can be expressed in the subject in situ to provide a desired therapeutic effect using  known nucleic acid delivery vectors in the art (see page 28, lines 12-17, page 30), wherein the nucleic acid sequences encoding part or all of the light and heavy chains and CDRs of the antibodies as set forth in Table 1 for influenza A virus neutralizing antibodies (see page 12, lines 19-30, table 1). Lanzavecchia teaches that the antibody and antigen binding fragments thereof could neutralize infection of more than one subtype of influenza A virus, selected from group 1 and group 2 subtypes (see page 3, lines 2-5). Lanzavecchia further contemplated introducing restriction sites, to change codon usage, and/or to optimize transcription and/or translation regulatory sequences to permit expression (see page 21, lines 17-18). Lanzavecchia teaches that the composition may comprise two or more antibodies administered either combined simultaneously or at separate times (see page 26) (limitation of claim 22) It is further disclosed that the composition may be administered, intranasally (see page 24, line 14). With respect to claims 44-45, Lanzavecchia teaches nucleic acid encoding VH and VL that is capable of producing monoclonal antibodies F16 and F128 (see page 33). 
 Prior art explicitly recognized several advantages of intranasal (i.n.) vaccination that included (i) higher titers of mucosal IgA and serum-neutralizing Ab that are associated with lower viral load and less pulmonary pathological damage; and (ii) provide long-term protection against virus infection. Du suggest that i.n. vaccination may be the preferred route of administration due to its ability to mucosal immune responses and its better safety profile (abstract). It is further disclosed that as the first line of defense to combat respiratory tract pathogens, the i.n. vaccination pathway can induce both local and systemic immune responses. Furthermore, it has also been demonstrated that this strategy did not risk of long-term side effects potentially resulting from the integration of the AAV gene into the host chromosome, which is also be minimized (see page 955, col. 1, last para.). Likewise, Laube provides the rationale for aerosolized vaccination is based on the several advantages over injection therapy as it induces protection by exposing the airway mucosa to virus, which is the natural route of infection for many diseases. It is further disclosed that this may work better with young children, in whom the persistence of maternal antibodies does not appear to interfere with mucosal immunization (see page 1169, col. 1, para. 2).  
Lanzavecchia differs from claimed invention by not explicitly disclosing (i) using a regulatable promoter that directs expression following activation by a small molecule compound rapamycin, and (ii) expressing nucleic acid using AAV platform to express antibody that is expressed in nasal epithelial cells by intranasal administration of vector.
However, prior to instant invention, Fang et al describes a transfer system that allows inducible high-level expression of unmodified mAbs in vivo. Fang et al disclose a recombinant adeno-associated viral (rAAV) vector that comprises an expression cassette consisting of a dimerizer-regulated promoter that drives expression of the antibody heavy and light chains linked by a 2A self-processing peptide and a furin cleavage site (abstract). Fang et al describe using a rapamycin regulated promoter to drive the mAb expression cassette, antibody expression levels of >1 mg/ml were achieved in multiple induction cycles (see page 1153, col. 2, para. 3). Fang emphasize the advantage of using the regulated antibody delivery system described that is able to generate native mAbs at therapeutic levels in vivo, offering a novel delivery system for long-term therapy of full-length mAbs (see page 1158, col. 1, para). Clackson et al provided evidence that rapamycin may be administered systemically, intra nasally (see page 51, lines 29 and 39) (limitation of claim 29). It is further disclosed that rapamycin may be administered at a dose of 0.01, 0.03, 0.1, 0.3, 1.0, 3.0, or 10.0 mg/kg (example 4) (limitation of claims 36 and 42). The combination of reference differs from claim invention by not explicitly disclosing directing expression of AAV into cells of nasal epithelial cells by intranasal administration of AAV.  
Prior to instant invention, Limberis reported that transduction efficiency of an adeno-associated virus (AAV) vector, AAV2/9, across murine nasal airway epithelia. It is disclosed that the gene expression AAV2/9-mediated human alpha-1-antitrypsin gene expression in serum was 60-fold better than that of other serotype of AAV (2/5). Limberis report that AAV2/9-mediated nLacZ gene transfer in nasal was relatively stable for 9 months and that AAV2/9 can be readministered in the presence of high levels of serum-circulating neutralizing antibodies as early as 1 month after initial exposure, with minimal effect on overall reporter gene expression, rendering it a promising gene transfer vector candidate for use in humans (see abstract). Limberis disclose the intranasally administering a composition comprising about 1x1011 genome copies of AAV in a volume of 50l (see page 12998, col. 1, last para) (limitation of claims 38-39). It is disclosed that the cells of the respiratory tract are transduced and elicit a protective immune response.
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Lanzavecchia, Du/ Laube, Fang and Limberis et al to use the AAV vector system of Fang by expressing anti-influenza neutralizing monoclonal antibody with  one disclosed Lanzavecchia such that dimerizer-regulated promoter  drives expression of the antibody heavy and light chains in cells of nasal epithelial cells by delivering the construct intranasally in smaller volume as suggested by Du/ Laube and Limberis, to express said antibody in the cells of nasopharynx to express native mAbs at therapeutic level, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to use AAV based dimerizer-regulated gene regulation system as disclosed in Fang because the art teaches a number of advantages over other technologies that allow regulation of protein expression in vivo and all the functional components of this system are derived from human proteins and therefore are less likely to be immunogenic in a clinical setting. Further, the gene expression from this system is activated by dosing of rapamycin and, this the dimerizer system could be controlled using rapamycin analogs with substantially reduced immunosuppressive activity (see Fang et al page 1158, col. 1). Further, one of ordinary skill in the art would be additionally motivated to use AAV serotype 2/9 because prior art explicitly recognized stable gene transfer in nasal airways using AAV2/9-mediated intranasal gene delivery before readministration if is necessary, which, for this vector in the airway, is indeed possible as shown in gene transfer studies. The site-specific intranasal delivery of said vector would allow successful vector re-administration even in presence of high-level serum-circulating AAV neutralizing antibodies (see Limberis) and would target the nose and lung epithelia that are site of first virus infection (see Du/Laube). Absent evidence of any unexpected result, one of ordinary skill in the art would have been expected to have a reasonable expectation of success in using AAV2/9 dimerizer system to express the nucleic acid encoding the F16 monoclonal antibody as disclosed by Lanzavecchia in the cells of nasopharynx because the art teaches the successful delivery of monoclonal antibody (mAb) by gene transfer in vivo using AAV dimerizer system as an alternative to current mAb therapies for applications that require long-term therapy as disclosed  in Fang. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicants disagree with the rejection arguing combination of Lanzavecchia, Du et al./Laube, Fang et al., Clackson et al., and Limberis et al., do not suggest the claimed invention. Lanzavecchia describes a variety of antibodies (i.e., nucleic acid encoding antibodies) as being useful for neutralizing influenza virus. Du et al., describes rAAV-RBD in the examination of systemic, mucosal and cell immune response, wherein the intranasal and intramuscular vaccination produced similar protection against SARS-CoV (abstract). Laube gives a general overview of the aerosol vaccination and use in gene therapy. Nowhere does Lanzavecchia, Du et al.,/Laube describe or suggest the AAV-based delivery, or a small-molecule regulatable expression promoter to drive expression of a neutralizing antibody, or intranasal delivery of such small molecule, wherein such regulatable promoter 1s rapamycin — inducible promoter, or wherein the small molecule is rapamycin or rapamycin analog. Furthermore, Fang et al., describes regulated antibody expression (i.e., rapamycin induced) from a vector construct which is delivered intravenous or intramuscularly using AAVS8 capsid to achieve high transduction in hepatocytes. Clackson et al., merely lists intranasal delivery in a list of many other suitable routes of delivery. Neither of these references teach or describe an intranasal delivery of rAAV for passive immunization. Limberis et al. describes non-invasive intranasal administration as a vaccination alternative method for the construct described therein, but nowhere does Limberis et al., describes or provides motivation for inducible expression for vaccination method. The combined teachings of the above-cited documents do not suggest a method for passive immunization or a method for expression of ant-influenza neutralizing monoclonal antibody comprising an inducible expression of an AAV-meditated delivery of an antibody followed by intranasal delivery of an inducing agent. To one skilled in the art there is no motivation to select all of the recited elements of the claimed invention absent impermissible hindsight.  Applicants' arguments have been fully considered, but are not found persuasive.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, independent claims are broad and recite a regimen and method comprising: intranasally administering a composition to a subject, wherein the composition comprises an effective amount of at least one AAV viral vector comprising a nucleic acid sequence encoding an anti-influenza neutralizing antibody operably linked to expression control sequences, wherein the Page 2 of 10US Application No. 16/358,875UPN-X5866.US.C1 Response to NFOA 08/05/2021 February 7, 2022 expression control sequences comprise a rapamycin-inducible regulatable promoter which directs expression of the neutralizing antibody following activation by a small molecule compound comprising a rapamycin or a rapamycin analog, wherein the small molecule is delivered at a dose 0.5 to 1.0 mg/kg, and wherein the AAV viral vector comprises an AAV9 capsid which transduces nasal epithelial cells, and (b) intranasally delivering the small molecule compound,  wherein said regimen further comprises delivering a combination of AAV vectors which comprise a nucleic acid sequence encoding different neutralizing antibodies. Claim 36 as amended do not require any specific level of expression of anti-influenza neutralizing antibody nor do the claims recite any specifics of the claimed regimen showing superior effect.
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention the AAV-based delivery, or a small-molecule regulatable expression promoter to drive expression of a neutralizing antibody.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. Applicant should note that the ultimate goal of Lanzavecchia  is directed to a passive immunization  using composition comprising nucleic acid that encodes one or more monoclonal antibody (or active fragment thereof) to a subject, such that the nucleic acid can be expressed in the subject in situ to provide a desired therapeutic effect using  known nucleic acid delivery vectors in the art (see page 28, lines 12-17, page 30), wherein the nucleic acid sequences encoding part or all of the light and heavy chains and CDRs of the antibodies as set forth in Table 1 for influenza A virus neutralizing antibodies (see page 12, lines 19-30, table 1). Lanzavecchia contemplated delivering the nucleic acid via different route including intranasal route. The newly cites art of Du/ Laube disclose advantage of delivering the nucleic acid intranasally because (i) a higher titer of mucosal IgA and serum-neutralizing Ab are associated with lower viral load and less pulmonary pathological damage; (ii) it provide long-term protection against virus infection; (iii)  its ability to mucosal immune responses and its better safety profile;  (iv) it is first line of defense to combat respiratory tract pathogens and  i.n. vaccination pathway can induce both local and systemic immune responses and (v) reduce risk of long-term side effects potentially resulting from the integration of the AAV gene into the host chromosome. Thus, prior to instant invention, Du/ Laube provide motivation to intranasally administer the composition disclosed in prior art. To the extent, Limberis et al. describes intranasal administration as a vaccination alternative method for the construct the rejection is applicable to the instant case. Applicants' selective reading of Limberis ignores the teachings of the primary reference of Lanzavecchia. There is no requirement for Limberis et al. to teach that which is clearly taught by Lanzavecchia.. A person of skill in the art would be motivated to intranasally administer the composition disclosed in Lanzavecchia, because the method would allow expected benefit from the intranasal administration of the composition as suggested by Du/ Laube, with a reasonable expectation of success. Further, Fang provide motivation to use an AAV-based delivery, small-molecule regulatable expression promoter to drive expression of a neutralizing antibody by suggesting a number of advantages over other technologies that allow regulation of protein expression in vivo. It is disclosed that all the functional components of this system are derived from human proteins and therefore are less likely to be immunogenic in a clinical setting. It is further disclosed that gene expression from this system is activated by small molecule rapamycin. Fang further teaches that this dimerizer system can also be controlled using rapamycin analogs with substantially reduced immunosuppressive activity. Thus, prior art explicitly provide motivation to one of ordinary skill in the art to use the regulated antibody delivery system as described in Fang to generate native mAbs at therapeutic levels in vivo (see page 1158, col. 1).   Limberis discloses the intranasal administration of a composition comprising about 1x1011 genome copies of AAV2/9 (same as one disclosed in the instant application) in a volume of 50ul (see page 12998, col. 1, last para.) (same volume that would be specific to infect nasal epithelial cell locally) that is similar to disclosed in the instant application. One of ordinary skill in the art seeking to deliver vector encoding influenza neutralizing antibody of Lanzavecchia would be motivated to use small-molecule regulatable expression promoter to drive expression of a neutralizing antibody as disclosed in Fang as delivery platform in a volume and intranasal route as disclosed in Limberis and Clarkson for localized expression of nasal epithelial cells (figure 3) near the site of administration. It is noted that the distribution of expression remained unilateral to the vector-treated side; i.e., there were no gene-expressing cells in the untreated side of the nose suggesting localized expression of the transgene (nucleic acid encoding antibody), which would be beneficial to influenza viral entry site of nasal passage as suggested by the newly cited references of Du/Labue. To the extent that Limberis et al. describe AAV5 or AAV9 as delivery platform in a volume and route for localized expression of nasal epithelial cells (figure 3) near the site of administration, the rejection is applicable to the instant case. Applicants' selective reading of Limberis et al. ignores the teachings of the primary reference of Lanzavecchia, Fang. The art recognized that rapamycin compound may be administered by any convenient or otherwise appropriate route for treatment or prophylaxis of nasal, bronchial or pulmonary conditions, preferred routes of administration includes  nasal or via a bronchial aerosol or nebulizer. In certain embodiments, it may be desirable to administer the compound locally to an area in need of treatment (See page 51, lines 25-37). It is noted that neither specification nor prior art disclose any superior effect of delivering rapamycin via nasal route. Absent evidence of any unexpected superior result, one of ordinary skill in the art seeking to deliver the AAV vector platform to potential site of infection of influenza would know that compound rapamycin to be administered locally (IN) to an area in need of treatment (i.e intranasally). One of ordinary skill in the art would be motivated to delivering the AAV construct operably linked to expression control sequences comprising  a regulatable promoter intranasally in smaller volume to alternating nostrils to allow the solution to be absorbed into the nasal epithelium and directs expression  following activation by a small molecule rapamycin  delivered  intranasally delivered,  to express said antibody, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention.
Should applicant provide evidence of any unexpected or surprising effect or any specific regimen that shows unexpected superior results, instant rejection may be overcome pending further consideration. 

Conclusion
No claims allowed. 
Dhuria et al (Journal of Pharmaceutical Science, 2010, 99, 4, 1654-1673, IDS)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632